DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monteil (FR 3 048 670).  Monteil discloses:
With regard to claim 5 - A wheel support or a pivot bearing of a vehicle, comprising: 
a receiving molding EP for a ball-joint pin QR of a track rod provided to change a toe angle of a wheel rotatably secured to the wheel support or pivot bearing; and 
an elastomer layer PI provided on the receiving molding EP, which elastomer layer lies at least partly in a force transmission path from the ball-joint pin QR to the wheel support or pivot bearing.

With regard to claim 8 - wherein an at least approximately hollow-cylindrical bush element is provided in the receiving molding, which has the elastomer layer PI, at least in some sections, between an inner bush PC1 provided to receive the ball-joint pin QR and an outer bush PC2 resting on the receiving molding EP.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Montell in view of Nakagawa (US 6,666,438).  Montell fails to explicitly disclose wherein an elasticity or possible elastic deformability of the elastomer layer is lower in sections of the receiving molding via which a higher proportion of force is transmitted as the track rod is displaced in order to steer the wheel than in sections of the receiving molding via which a lower or no proportion of force is transmitted as the track rod is displaced in order to steer the wheel.  Nakagawa teaches a cylindrical elastic mount comprising a receiving molding for a pin 54 of a track rod; and an elastomer layer 40 provided on the receiving molding, which elastomer layer lies at least partly in a force transmission path from the pin 54 to the wheel support or pivot bearing; wherein an elasticity or possible elastic deformability of the elastomer layer 40 is lower in sections 42 of the receiving molding than in other sections of the receiving molding (“ In addition, since the pair of voids 46 are formed in the circumferential portions of the elastic body 38 opposed to each other in the diametric direction of the inner and outer sleeves 18 and 20, the spring ratio in the diametric directions orthogonal to each other are made large, making it possible for the cylindrical rubber mount assembly 10 to exhibit hard spring characteristics in the lateral directions (i.e., the left and the right directions) of the vehicle and soft spring characteristics in the driving directions (i.e., the front and the rear directions) of the vehicle. Thus, the cylindrical rubber mount assembly 10 ensures both of a driving comfort as felt by a driver of the vehicle and a steering stability of the vehicle.” – Column 11, lines 27-39).
With regard to claim 7, Nakagawa teaches that the sections with the higher proportion may be disposed wherever low spring characteristics are desired.

With regard to claims 9 and 11, Montell fails to explicitly disclose wherein the elastomer layer is vulcanized onto the receiving molding.  Nakagawa teaches:
“This rubber elastic body 38 is bonded to the outer circumferential surface of the cylindrical portion 22 of the inner sleeve 18 and the inner circumferential surface of the cylindrical portion 26 of the outer sleeve 20 upon vulcanization of a rubber material for forming the rubber elastic body 38. The rubber elastic body 38 is also bonded to the axially inner surface 30 of the flange portion 24 of the inner sleeve 18 and the axially outer surface 35 of the flange portion 28 of the outer sleeve 20 in the above-indicated vulcanization of the rubber material. Thus, the rubber elastic body 38 and the inner and outer sleeves 18, 20 cooperate to form an integrally vulcanized assembly.” – Column 8, lines 4-15.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wheel support bearing of Montell with the teaching of Nakagawa such that the elastomer layer is vulcanized onto the receiving molding to create a single integrally vulcanized assembly

With regard to claim 10, Montell discloses wherein an at least approximately hollow-cylindrical bush element is provided in the receiving molding, which has the elastomer layer, at least in some sections, between an inner bush PC1 provided to receive the ball-joint pin and an outer bush PC2 resting on the receiving molding.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        May 7, 2022